DETAILED ACTION
Claim(s) 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) KR10-2018-0054419 submitted on May 11th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 11th, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “MACHINE TYPE COMMUNICATION (MTC) WITH INTERNET OF THINGS (IoT) DEVICES”). 

Applicant’s amendment to the specification of the disclosure filed September 11th, 2020 is being considered.

Claim Objections
Claims 4, 7, 11 and 12 are objected to because of the following informalities:  
	Claim 4 recites “and/or” in line 3. For clarity and consistency, it is suggested to use words (i.e. and, or, etc.) instead of operators “/”.  
	 Claim(s) 7, 11 and 12 are also being objected for the same reason.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claim(s) 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Phuyal et al. (US 2018/0324854 A1) hereinafter “Phuyal” in view of Parkvall et al. (US 2017/0331670 A1) hereinafter “Parkvall”.


Regarding Claim 1,
	Phuyal discloses a method performed by a wireless device in a wireless communication system [see fig. 13, pg. 12, ¶152 lines 1-6, a call flow for a UE to send data to a base station], the method [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow] comprising: 
	triggering a signaling while the wireless device is in a radio resource control (RRC) inactive state [see fig. 13: Step “1026”, pg. 12, ¶159 lines 1-3; pg. 13, ¶173 lines 1-13, the UE “1002” transmits a selected (N)PRACH preamble to the base station (eNB) “1006” using a first communication message, “Msg1” in transition from idle to connected/active state]; 
	and transmitting a message 3 (MSG3) of a random access procedure to a network [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the UE “1002” transmits the data in a “Msg3” communication using the UL grant indicated in the RAR received from the base station (eNB) “1006”] when an early data transmission (EDT) triggering condition for transmission via the MSG3 is fulfilled [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; if the UE “1002” desires to send data to the base station (eNB) “1006”], wherein the MSG3 includes the signaling [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the “Msg3” communication includes the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data))]; and 
[see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the serving base station (eNB) “1006” sends the contention resolution message and ACK to the UE “1002” with the UE ID in message 4, “Msg4”].
	Although Phuyal discloses a radio bearer, Phuyal does not explicitly teach “resuming only a signaling radio bearer (SRB)”.
	However Parkvall discloses resuming only a signaling radio bearer (SRB) [see pg. 19, ¶471 lines 1-3, the purpose of RRC connection re-activation procedure is to re-activate the RRC connection, which involves the resumption of Signaling Radio Bearers (SRBs)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “resuming only a signaling radio bearer (SRB)” as taught by Parkvall in the system of Phuyal for reacting quickly to local radio resource configuration events between SeNB and UE [see Parkvall pg. 110, ¶1834 lines 1-3].

Regarding Claim 2,
	Phuyal discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow], wherein the MSG4 includes an indication [see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the serving base station (eNB) “1006” sends the contention resolution message and ACK to the UE “1002” with the UE ID in message 4, “Msg4”].
	Phuyal does not explicitly teach an indication “that only the SRB is resumed, when the network resumes only the SRB”.
	However Parkvall discloses an indication that only the SRB is resumed [see pg. 19, ¶471 lines 1-9, a “UE RRC Context ID” is included within the RRC Connection Re-activation Request that is an “SRB0” message], when the network resumes only the SRB [see pg. 19, ¶471 lines 1-9, to re-activate the RRC connection, which involves the resumption of Signaling Radio Bearers (SRBs)].


Regarding Claim 3,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the signaling is an RRC signaling [see pg. 7, ¶82 lines 11-13, the UE can be switched to another transmission mode based on UE specific radio resource control (RRC) signaling].

Regarding Claim 4,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the MSG3 is an RRC early data request message including the signaling [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the “Msg3” communication includes the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data))].

Regarding Claim 5,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the MSG3 includes a cause indicating i) signaling only [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the “Msg3” communication includes the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data))].

Regarding Claim 6,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the EDT triggering condition includes an indication indicating that no further uplink (UL) data or signaling is expected [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; if the UE “1002” desires to send data to the base station (eNB) “1006”].

Regarding Claim 7,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the MSG4 is an RRC early data complete including the indication [see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the call “1336” (“Msg4”) serves as NAS PDU-ACK and confirms to the UE “1002” that the data successfully reached the anchor base station (eNB-1) “1306”].

Regarding Claim 8,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the MSG4 includes a resume identifier (ID) of the wireless device [see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the serving base station (eNB) “1006” sends the contention resolution message and ACK to the UE “1002” with the UE ID in message 4, “Msg4”].

Regarding Claim 9,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein only the signaling is triggered [see fig. 13: Step “1026”, pg. 12, ¶159 lines 1-3; pg. 13, ¶173 lines 1-13, the UE “1002” transmits a selected (N)PRACH preamble to the base station (eNB) “1006”], and user plane data is not triggered [see pg. 14, ¶195 lines 1-13, since the UE “1002” was previously allocated resources for “Msg3”, the UE directly transmits data using “Msg3” as its first communication to a base station].

Regarding Claim 10,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal discloses the method [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow], further comprising transmitting an RRC message to the network when user plane data is triggered in the wireless device [see pg. 15, ¶206 lines 1-6, the UE “1002” transmits “Msg3” with UE ID along with NAS PDU using the allocated resources identified in the UL grant indicated in the RAR received from the base station (eNB) “1006”].

Regarding Claim 11,
	The combined system of Phuyal and Parkvall discloses the method of claim 10 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the RRC message includes at least one of an indication to resume data radio bearers (DRBs) [see pg. 6, ¶67 lines 6-9, the RRC sublayer “516” is responsible for obtaining radio resources (e.g., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE].

Regarding Claim 12,
	The combined system of Phuyal and Parkvall discloses the method of claim 10 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal discloses the method [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow], further comprising resuming a DRB corresponding to the user plane data [see pg. 9, ¶104 lines 1-7, a data radio bearer (DRB)].

Regarding Claim 13,
	The combined system of Phuyal and Parkvall discloses the method of claim 1 [see fig. 13, pg. 12, ¶152 lines 1-6, the call flow].
	Phuyal further discloses wherein the wireless device is in communication with a network [see fig. 13, pg. 12, ¶154 lines 1-5, the base station (eNB) “1006” configuring the UE “1002” for ACK-free uplink and configuring the UE “1002” for the number of ACK-free packets allowed].

Regarding Claim 14,
	Phuyal discloses a wireless device in a wireless communication system [see fig(s). 1 & 6, pg. 14, ¶183 lines 1-7, a UE “1002” in a cellular communication system], the wireless device [see fig. 6, pg. 14, ¶183 lines 1-7, the UE “1002”] comprising: 
	a memory [see fig. 6, pg. 7, ¶75 lines 1-3, a memory “676” that stores program codes and data]; 
	a transceiver [see fig. 6, pg. 6, ¶73 lines 1-7, ¶74 lines 1-4; a transmitter “654” and receiver “618”]; and 
	a processor [see fig. 6, pg. 7, ¶75 lines 1-3, a processor “675”], operably coupled to the memory and the transceiver [see fig. 6, pg. 7, ¶75 lines 1-3, associated with the memory 676 and the transmitter “654” and receiver “618”], wherein the processor is configured to [see fig. 6, pg. 7, ¶75 lines 1-3, the processor “675” being implemented to] trigger a signaling while the wireless device is in a radio resource control (RRC) inactive state [see fig. 13: Step “1026”, pg. 12, ¶159 lines 1-3; pg. 13, ¶173 lines 1-13, the UE “1002” transmits a selected (N)PRACH preamble to the base station (eNB) “1006” using a first communication message, “Msg1” in transition from idle to connected/active state], wherein the processor is configured to [see fig. 6, pg. 7, ¶75 lines 1-3, the processor “675” is further implemented to], wherein the transceiver is configured to transmit a message 3 (MSG3) of a random access procedure to a network [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the UE “1002” transmits the data in a “Msg3” communication using the UL grant indicated in the RAR received from the base station (eNB) “1006”] when an early data transmission (EDT) triggering condition for transmission via the MSG3 is fulfilled [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; if the UE “1002” desires to send data to the base station (eNB) “1006”], wherein the MSG3 includes the signaling [see fig. 13: Step(s) “1028” / “1030”, pg. 12, ¶161 lines 1-7; the “Msg3” communication includes the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data))], and wherein the transceiver is configured to receive a message 4 (MSG4) of the random access procedure from the network [see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the serving base station (eNB) “1006” sends the contention resolution message and ACK to the UE “1002” with the UE ID in message 4, “Msg4”].
	Although Phuyal discloses a radio bearer, Phuyal does not explicitly teach “resume only a signaling radio bearer (SRB)”.
	However Parkvall discloses resume only a signaling radio bearer (SRB) [see pg. 19, ¶471 lines 1-3, the purpose of RRC connection re-activation procedure is to re-activate the RRC connection, which involves the resumption of Signaling Radio Bearers (SRBs)].
[see Parkvall pg. 110, ¶1834 lines 1-3].

Regarding Claim 15,
	Phuyal discloses a processor for a wireless device in a wireless communication system [see fig(s). 1 & 6, pg. 7, ¶75 lines 1-13; pg. 14, ¶183 lines 1-7; a processor “659” of a base station (eNB) “1006” in a cellular communication system], wherein the processor is configured to [see fig. 6, pg. 7, ¶75 lines 1-13; pg. 14, ¶183 lines 1-7; the processor “659” being implemented to]: 
	trigger a signaling while the wireless device is in a radio resource control (RRC) inactive state [see fig. 13: Step “1028”, pg. 8, ¶97 lines 1-7; pg. 12, ¶160 lines 1-3; pg. 13, ¶173 lines 1-13, transmit a random access response (RAR) containing an uplink grant, and timing advance (TA) informing the UE “1002” (in transition from idle to connected/active state) of the resources available or allocated for uplink (UL) transmission], control the wireless device to transmit a message 3 (MSG3) of a random access procedure to a network [see fig. 13: Step “1030”, pg. 12, ¶161 lines 1-7; the UE “1002” transmits the data in a “Msg3” communication using the UL grant indicated in the RAR received from the base station (eNB) “1006”] when an early data transmission (EDT) triggering condition for transmission via the MSG3 is fulfilled [see fig. 13: Step “1030”, pg. 12, ¶161 lines 1-7; if the UE “1002” desires to send data to the base station (eNB) “1006”], wherein the MSG3 includes the signaling [see fig. 13: Step “1030”, pg. 12, ¶161 lines 1-7; the “Msg3” communication includes the UE ID and a NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data))], and control the wireless device to receive a message 4 (MSG4) of the random access procedure from the network [see fig. 13: Step “1336”, pg. 12, ¶166 lines 1-6; the serving base station (eNB) “1006” sends the contention resolution message and ACK to the UE “1002” with the UE ID in message 4, “Msg4”].
	Although Phuyal discloses a radio bearer, Phuyal does not explicitly teach “resume only a signaling radio bearer (SRB)”.
	However Parkvall discloses resume only a signaling radio bearer (SRB) [see pg. 19, ¶471 lines 1-3, the purpose of RRC connection re-activation procedure is to re-activate the RRC connection, which involves the resumption of Signaling Radio Bearers (SRBs)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “resume only a signaling radio bearer (SRB)” as taught by Parkvall in the system of Phuyal for reacting quickly to local radio resource configuration events between SeNB and UE [see Parkvall pg. 110, ¶1834 lines 1-3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Höglund et al.; Pub. No.: (US 2020/0187242 A1); see fig. 6, pgs. 9-10, ¶133 lines 1-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469